Citation Nr: 1404513	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  06-38 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of bilateral breast reduction surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her mother




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction over the claims files was subsequently transferred to the RO in Providence, Rhode Island, and then to the RO in Baltimore, Maryland.

In August 2007 and September 2013, the Veteran testified at hearings at the Board's office in Washington, D.C.  Transcripts of both hearings have been associated with the claims files.  Veterans Law Judges (VLJs) who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's holding in Arneson, during the course of the September 2013 Board hearing, the Veteran was notified that she has the option of having a third hearing with a VLJ who would be assigned to the panel to decide this appeal; in response, she specifically waived her right to a third hearing.  See September 2013 hearing transcript at page 3.  Therefore, in accordance with Arneson, an additional hearing is not needed.

In July 2008, the Board issued a decision that denied the benefit claimed.  The Veteran thereupon appealed the Board's decision to the Court.  In April 2010, the Court issued a Memorandum Decision that vacated the Board's decision and remanded the case to the Board for further consideration.  In January 2011 and again in December 2011, the Board remanded the issue to the originating agency.  The case has been returned to the Board for further appellate action.

The record before the Board consists of both the Veteran's paper claims files and an electronic file.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.
  
In April 2010, the Court directed the Board to consider whether the Veteran had provided informed consent for the surgery that is the subject of this appeal, which was in substantial compliance with the governing regulation, 38 C.F.R. § 17.32(c) and (d) (2013).  The Court cited a preoperative consent form that was signed by the Veteran, and such a consent form is also cited in a report by an Independent Medical Expert (IME) obtained by the Board in March 2008.  The Veteran expounded upon her contention that informed consent was not obtained at the time of her September 2013 Board hearing.  In particular, she testified that she did not consent to student physicians conducting any portion of the surgery at issue.  See September 2013 hearing transcript at page 18.  Further, in its Memorandum Decision, the Court raised medical questions regarding standard of care that are not addressed in the evidence currently of record.  Specifically, the Court asked whether the VA surgeon should have taken precautionary measures during surgery to prevent or minimize keloid scarring (citing a preoperative examination by a CRNP in which the Veteran was noted to have a 2 cm keloid scar below the umbilicus), and whether postoperatively VA should have taken measures to minimize the keloid scarring as it began to develop.  The Veteran, at the September 2013 hearing, also further explained her contentions in this regard.  She testified that the VA contracted private physician who treated her following the surgery has opined that VA erred in several ways, to include only providing her gauze at the surgical site following the surgery, as opposed to a full supportive body suit and special undergarments, as well as by not providing her injections to avoid keloid formation.  As these are medical questions, the Board may not address them absent competent medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Previously, the Board remanded the claim for a VA examination and medical opinion.  The Veteran was scheduled for a VA examination in April 2011, and she failed to report.  In a statement submitted in September 2011, the Veteran stated that she was told by a nurse at the VAMC that she did not need to report for her examination because her records and photographs had been obtained, and an examination was no longer needed.  The Board noted in its December 2012 remand that a VA examination is specifically required in order to decide this case.  The Board ordered that the Veteran be afforded a VA examination by a plastic surgeon to determine the current residuals of her breast reduction surgery, and to determine whether the February 2002 VA physician negligently failed to take measures to preclude or minimize keloid scarring, and whether VA providers negligently failed to provide treatment that would have minimized keloid scarring when it manifested after the surgery.  

In January 2012, the Veteran underwent examination by a VA registered nurse (RN) noted to be from a "Quality Management" department.  The RN stated that it is, "difficult to determine by claim file VA surgeon was neligent [sic] in minimizing keloid scarring - unable to tell whether or not this is noted in records because the reports are not seen in the records.  Difficult to determine by claim file if [the Veteran] had treatment for keloid scarring because no records are seen stating whether [the Veteran] had post-op treatments."  The examiner also stated that the Veteran reported that all of her post-operative treatment was at a Johns Hopkins facility and not at VA.  The remaining opinion was not clear or understandable:  "as per calim [sic] file vol 6 if it is noted that 'doubt that disability was caused by negligence even with poor cosmetics results.  Keloids are known to possibly occur with any surgery."  The examiner copied and pasted this opinion in several places throughout the Disability Benefits Questionnaire (DBQ), but made no further statements.  There is no doubt that this examiner and this opinion do not meet the requirements of the Board's December 2012 remand.  

In January 2013, medical opinion report from a podiatrist, identified as a medical officer with the AMC, was added to the record.  This podiatrist is not a VA plastic surgeon and she did not examine the Veteran.  

Thus, to date, the Veteran was not afforded a VA medical examination by a plastic surgeon who answered, based upon an examination of the Veteran and a review of the complete record, the questions posed by the Board in its prior remands.  Because the AMC has yet to substantially comply with the Board's prior remands, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Moreover, as noted above, the Veteran indicated that her post-surgery treatment was at a Johns Hopkins facility, not at VA.  She also reported receiving treatment at Johns Hopkins at the September 2013 hearing.  See September 2013 hearing transcript at page 33.  A review of the record reveals that she has not been offered assistance by VA in obtaining the records of these potentially relevant post-surgery evaluations.  The Veteran also reported post-surgical treatment from a VA contracted private physician.  The most recent treatment records in the paper claims files or Virtual VA are from the Veteran's primary care physician at the Baltimore VAMC dated in October 2010.  VA has a duty to assist the Veteran in obtaining relevant private and VA treatment records.  38 C.F.R. § 3.159(c)(1)-(2) (2013).  On remand, VA also should afford the Veteran an opportunity to submit authorizations (VA Form 21-2142) to obtain any outstanding private treatment records related to her post-surgery treatment at a Johns Hopkins facility, or any other relevant private treatment.  Also, development to obtain any pertinent VA records, to include all relevant clinical records from the Baltimore VAMC since October 2010, should be completed.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC must undertake appropriate development to obtain any outstanding records pertaining to the Veteran's breast reduction surgery at the Baltimore VAMC on February 27, 2002, to include all relevant post-surgical records from VA healthcare facilities or private VA-contracted healthcare providers.  The RO or the AMC should also undertake appropriate development to obtain any additional outstanding medical records pertaining to treatment or evaluation of the Veteran in relation to her breast reduction surgery, keloid formation and all follow-up treatment, to include treatment at the Baltimore VAMC since October 2010, as well as any other treatment from a private facility, such as Johns Hopkins.  The Veteran should be provided with the appropriate VA Form 21-2142 with instructions to complete it in order for VA to assist her in obtaining private treatment records.

2.  If any requested records related to remand instructions 1 and/or 2 are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
3.  Once the record is developed to the extent possible, the Veteran should be afforded an examination by a plastic surgeon or other VA physician qualified to determine the current residuals of the Veteran's bilateral breast reduction surgery, to include objective manifestations such as scarring and/or disfigurement and subjective complaints such as pain and/or numbness.

The paper claims files and any evidence in the electronic claims files that is not included in the paper claims files pertaining to the breast reduction surgery in February 2002 and the postoperative residuals thereof must be made available to and reviewed by the examiner, and any indicated tests or studies should be performed. 

Based on the review of the evidence and the examination results, the examiner should state a medical opinion as to (1) whether the VA surgeon in February 2002 negligently failed to take measures to preclude or minimize keloid scarring or other post-surgery residuals, (2) whether VA providers negligently failed to provide treatment that would have minimized keloid scarring, and other post-surgery residuals, when they became manifest some time after surgery, and (3) whether the surgical procedures could be deemed to have been rendered without the Veteran's informed consent, to include consideration of the participation of student physicians in the procedure.  This analysis must take into account the Veteran's contention that gauze alone was inadequate and that she should have been provided with a special post-surgical suit and special undergarments, and her contention that she should have received post-surgical injections to prevent keloid formation (see September 2013 hearing transcript at pages 10-13).

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent, must be associated with record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claim.

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO or the AMC.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_______________________                                        _______________________
      Shane A. Durkin 					         Michael Lane
   Veterans Law Judge,                                                          Veterans Law Judge,
Board of Veterans' Appeals                                            Board of Veterans' Appeals



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

